DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zurek et al. (US Pub. 20090087003 A1).

Zurek discloses the following limitations:

1. A method in a biometric authentication system, the method comprising: 
obtaining ear biometric data for a user to be authenticated (Fig. 4, para. 38- selecting 202 one or more frequencies, and producing 204 a signal by the internal speaker having the one or more frequencies. A resulting signal is then received 206, which includes the signal produced by the internal speaker and any corresponding signal reflections. The received resulting signal is then compared 208 with a predetermined expected signal, and a determination 210 is made whether a substantial match exists between the received resulting signal and the predetermined expected signal); 
identifying the user as a particular authorised user based on the ear biometric data (Fig. 4, para. 38- selecting 202 one or more frequencies, and producing 204 a signal by the internal speaker having the one or more frequencies. A resulting signal is then received 206, which includes the signal produced by the internal speaker and any corresponding signal reflections. The received resulting signal is then compared 208 with a predetermined expected signal, and a determination 210 is made whether a substantial match exists between the received resulting signal and the predetermined expected signal); 
obtaining voice biometric data for the user to be authenticated (para. 40-  to the user's voice, received by each of the internal microphone and the external microphone,); and 
authenticating the user as the particular authorised user based on the voice biometric data (para. 40- the results of the comparison between the received resulting signal and the predetermined expected signal will be supplemented with additional criteria from which a match can be determined, such as a comparison of the measured difference between a received signal, corresponding to the user's voice, received by each of the internal microphone and the external microphone, with a predetermined expected result, which could be derived from a prestored transfer function).

Regarding claim 9, Zurek discloses the method according to claim 1, wherein the step of obtaining ear biometric data comprises: initiating an acoustic stimulus for application to the user's ear; and extracting one or more features from a measured response to the acoustic stimulus.  (para. 27-29- hearing profile 116 can include both frequency and amplitude information relative to the reflected signals, in response to the known stimulus pattern corresponding to the produced signal)

Regarding claim 10, Zurek discloses the method according to claim 9, wherein the acoustic stimulus comprises an audio playback signal. (para. 38- The method 200 includes selecting 202 one or more frequencies, and producing 204 a signal by the internal speaker having the one or more frequencies)

Regarding claim 11, Zurek discloses the method according to claim 10, wherein the audio playback signal comprises music. (para. 38- The method 200 includes selecting 202 one or more frequencies, and producing 204 a signal by the internal speaker having the one or more frequencies)

Regarding claim 12, Zurek discloses in the method according to claim 9, wherein the step of extracting one or more features from the measured response comprises extracting one or more features from a transfer function between the acoustic stimulus and the measured response. (para. 40- the results of the comparison between the received resulting signal and the predetermined expected signal will be supplemented with additional criteria from which a match can be determined, such as a comparison of the measured difference between a received signal, corresponding to the user's voice, received by each of the internal microphone and the external microphone, with a predetermined expected result, which could be derived from a prestored transfer function. In these instances the method 200 will further include receiving 214 an audio signal produced by the user via an internal microphone and an external microphone, and then comparing 216 the difference between the signal received via the internal microphone and the signal received via the external microphone with the difference predicted by a predetermined transfer function. A determination 218 is then made relative to whether a difference in the signal received via the internal microphone and the signal received via the external microphone, matches the difference predicted by the predetermined transfer function)

Regarding claim 14, Zurek discloses in the method according to claim 1, wherein the ear biometric data is obtained by a microphone in the personal audio device. (para. 27- In at least one instance the hearing profile includes previously measured responses including the non-linear response of the reflected signals detected by the internal microphone 22, in response to producing one or more predetermined frequencies by the internal speaker 20. The hearing profile 116 can include both frequency and amplitude information relative to the reflected signals, in response to the known stimulus pattern corresponding to the produced signal.)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 6-8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zurek and further in view of Spector (US Pub. 20070055517 A1).

	Regarding claim 2, Zurek does not specifically teach further comprising outputting a security question message to the user, specific to the user and authenticating the user as the particular authorised user based on a response message from the user. However, this concept is well known and used in the art as evidenced by Spector (see para. 20, 30, 45, 55, Fig. 5- associated with identifier) and therefore, one skilled in the art would have found it obvious to utilize it in Zurek as a simple alternative to achieve the desirable effect of increasing the security of the voice authentication by requiring a correct response to a user specific security question (see para. 37- elements of the generated pass phrase selected from voice elements collected from the user).  

Regarding claim 3, Spector discloses in the method according to claim 2, wherein the security question message is output audibly via the personal audio device. (Fig. 6, para. 30- outputting prompts for pass phrase)

Regarding claim 4, Spector discloses in the method according to claim 2, wherein the security question message relates to a password, passphrase or pin number associated with the particular authorised user. (para. 45- voice authentication module 422 sends a prompt for the pass phrase of the user in a manner directly analogous to the sending of the prompt for the name of the user)

Regarding claim 6, Spector discloses in the method according to claim 4, wherein the security question message relates to a logical operation carried out on the password, passphrase or pin number. (para. 37- the pass phrase can be parsed into multiple parts and the user can be asked to recite each part in sequence)

Regarding claim 7, Spector discloses in the method according to claim 2, wherein authenticating the user as the particular authorised user based on the response message comprises authenticating the user as the particular authorised user in response to a determination that an answer to the security question message in the response message is correct. (Fig. 1, para. 55- purported user whose identity is being authenticated is determined regardless of whether the user was identified prior to test step 106. In test step 107, voice authentication module 422 compares the data received in step 604 to spoken pass phrase 510 of the user being authenticated, i.e., the user associated with identity 502. This comparison is analogous to that described above with respect to test step 106 in embodiments in which the user is identified prior to test step 106. If the data received in step 604, representing the pass phrase as recently spoken by the user, does not match spoken pass phrase 510--which is recorded and captured and digitized during registration as described more completely below--in either content or the uniqueness of the voice of the user, processing transfers to step 109 and the user is not authenticated. Conversely, if the data received in step 604 matches spoken pass phrase 510, both in content and in the unique qualities of the user's voice, processing transfers to test step 108.)

Regarding claim 8, Zurek discloses the method according to claim 2, wherein the response message comprises an audio response message, wherein the voice biometric data is obtained from the audio response message. (para. 40- the results of the comparison between the received resulting signal and the predetermined expected signal will be supplemented with additional criteria from which a match can be determined, such as a comparison of the measured difference between a received signal, corresponding to the user's voice, received by each of the internal microphone and the external microphone, with a predetermined expected result, which could be derived from a prestored transfer function)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zurek and further in view of Qian (US Pub. 20170078780)

Regarding claim 15, Zurek discloses the method according to claim 14, but does not specifically teach the microphone is further utilized as part of an active noise cancellation system.  However, this concept is known and used in the art as evidenced by Qian (see para. 57-60) and therefore, one skilled in the art would have found it obvious to utilize it in Zurek as a simple alternative to achieve the desirable effect of the headphones being able to screen out unwanted noise.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zurek and further in view of Spector and further in view of Jia et al. (US Pub. 20140337945 A1).

Regarding claim 5, Spector doesn’t specifically teach that a correct response relates only to part of the password/passphrase/pin number, it does teach matching to a threshold (degree of certainty) which relates to part (i.e. not 100% match/correct response) of the password.  In addition, Jia teaches the concept of a correct spoken response to a security question (sound password) being only a part of the sound password. (see para. 22, 24).  The motivation to use this concept with Spector would be to provide for more efficient/faster authentication in safe contexts as suggested by Jia (para. 9, 12). 

Regarding claims 16-19, they are rejected as applied to claims 1-2, 7-9 because a corresponding system would have been necessitated to carry forth the method steps of claims 1, 7-9.  The applied prior art also discloses the corresponding architecture.  

	Regarding claim 20, it merely recites a computer program that when executed, performs the functional steps of method claims 1 and 2 and thus, rejected for the same rationale. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433